UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 96-6133



GEORGE MAURICE LEWIS,

                                             Plaintiff - Appellant,

          versus

RONALD ANGELONE; JOHN JABE; P. A. TERRANGI;
H. D. UNDERWOOD; MICHAEL PFEIFFER; C. HARLAND;
DR. SWEATTER; DR. OZINA; DR. SCHILLENGER; DR.
KENDRICKS; J. C. STEERE; DR. ALASARRAF,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CA-95-1450-AM)


Submitted:   April 15, 1996                   Decided:   May 3, 1996

Before ERVIN and MOTZ, Circuit Judges, and CHAPMAN, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


George Maurice Lewis, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant noted this appeal outside the thirty-day appeal

period established by Fed. R. App. P. 4(a)(1), failed to obtain an

extension of the appeal period within the additional thirty-day

period provided by Fed. R. App. P. 4(a)(5), and is not entitled to

relief under Fed. R. App. P. 4(a)(6). The time periods established
by Fed. R. App. P. 4 are "mandatory and jurisdictional." Browder v.
Director, Dep't of Corrections, 434 U.S. 257, 264 (1978) (quoting

United States v. Robinson, 361 U.S. 220, 229 (1960)). The district

court entered its order on November 14, 1995; Appellant's notice of

appeal was filed on December 22, 1995. Appellant's failure to note

a timely appeal or obtain an extension of the appeal period de-
prives this court of jurisdiction to consider this case. We there-

fore dismiss the appeal. We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-
rials before the court and argument would not aid the decisional

process.




                                                         DISMISSED




                                2